FOURTH DIVISION
                              DILLARD, P. J.,
                          MERCIER and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                    August 9, 2022




In the Court of Appeals of Georgia
 A22A0921. IN THE INTEREST OF K. P., A CHILD.

      MERCIER, Judge.

      In association with the juvenile court’s entry of a preliminary protective order

finding probable cause that K. P. was a dependent child, the Department of Family

and Children Services (“Department” or “DFCS”) voluntarily dismissed its

underlying dependency action and filed a motion to vacate the preliminary protective

order, contending that neither the action nor the order were needed. While the

juvenile court recognized the voluntary dismissal, it found that the Department’s

motion to vacate was moot. K. P.’s mother (“Mother”) now appeals, contending,

among other things, that the juvenile court should have considered the motion to

vacate because the preliminary protective order will continue to subject her to

collateral consequences. The Department agrees with Mother’s argument. For the
reasons set forth below, we reverse the trial court’s finding of mootness and remand

this case in order for the trial court to properly consider the Department’s motion to

vacate the preliminary protective order.

      The record indicates that, on December 16, 2021, Mother took her 15-year-old

daughter, K. P., to the hospital after a suicide attempt, and K. P.’s hospitalization was

soon brought to the attention of the Department. Following a brief investigation in

which Mother indicated an objection to having K. P. committed, the Department

requested a dependency removal order from the juvenile court, which was granted on

December 17, 2021. Thereafter, the Department filed a dependency complaint,

alleging that Mother refused to allow K. P. to be treated at a mental health facility and

was not adequately attending to K. P.’s mental health.

      To address dependency, the juvenile court conducted a preliminary protective

hearing on December 20, 2021. In opening statements, Mother informed the juvenile

court that, contrary to the allegations in the dependency complaint, K. P. was being

treated in a mental health facility, which the Department confirmed, and Mother had

no intention of removing her until her treatment was complete. For this reason,

Mother asked that the dependency complaint be dismissed. Despite receiving

extremely limited evidence, along with requests from both K. P.’s attorney and the

                                           2
CASA representative for a continuance so that they could talk to K. P. before any

decisions were made, the trial court chose not to dismiss the action or continue it,

stating at the conclusion of the hearing that:

      I don’t believe at this point that we’re in a stage where . . . placement
      into foster care is – once she is released from the hospital – is necessary.
      . . . So while probable [cause] has been established, . . . I don’t know
      that [the Department] has even completed enough of an investigation to
      determine . . . if this child has a relative or a fictive kin that would be
      appropriate or if she can just be returned home with the understanding
      that there would be some court oversight in regard to a protective order.
      . . . It does not sound to me like it rises to the level that would require
      her to be placed in a foster care placement, but I’ve only heard just a
      little bit of evidence, so . . . that is the Court’s position for today.

The juvenile court did not immediately enter a written order, however, and, after the

hearing, the Department worked with K. P.’s mother, K. P.’s doctors, and K. P.’s

attorney to develop a safety plan that met K. P.’s mental health needs. Following her

discharge from the hospital on December 23, 2021, K.P. returned to her mother’s

home with the agreement of the Department and with the new safety plan in place.

      Because there was no longer any concern (or evidence) that K. P.’s mother was

not going to adequately care for K. P., the Department filed a voluntary dismissal of

the dependency complaint on December 28, 2021, explaining to the juvenile court




                                           3
that no basis for dependency existed.1 Despite this voluntary dismissal, the juvenile

court, on January 3, 2022, issued a preliminary protective order, purporting to find

probable cause for a determination of dependency and the need for removal from

Mother’s custody, but stating at the same time that it did not have sufficient facts

necessary to determine that a foster care placement was appropriate. The juvenile

court also expressly withheld a ruling on whether K. P. could safely be returned home

after in-patient hospitalization (although it appears that K. P. had already returned

home by that time). The juvenile court also indicated in its order that family

preservation services without removal and foster care might be preferable.2

      The Department filed a motion to vacate this preliminary protective order on

January 26, 2022, because K. P. had been safely returned to Mother and the

      1
        The dismissal explained:
      At this time, the Department and its counsel, the child’s medical care
      team, the child and the child’s attorney, and the mother, and the
      mother’s counsel have developed a safety plan that meets the specific
      needs of the child and the family. The mother is willing to voluntarily
      comply with the terms of the safety plan. The child is voluntarily willing
      to comply with the terms of the safety plan. The child was returned to
      the home on December 23, 2021, and there [have] been no concerns
      with the mother managing the child’s needs.”
      2
        One part of the order contemplates a foster parent taking K. P. to medical and
dental appointments despite the fact that the juvenile court explicitly withheld a
ruling on whether foster care would be in K. P.’s best interest.

                                          4
Department had elected to provide family preservation services without the need of

court involvement.3 The juvenile court, however, denied the motion to vacate on

mootness grounds. The court reasoned that, as a result of the Department’s voluntary

dismissal, the case was closed, and it did not need to consider the motion to vacate.

This appeal followed.

      Mother contends that the trial court erred by dismissing the Department’s

motion to vacate the preliminary protective order as moot, and the Department

concedes that Mother’s position is correct. Because the preliminary protective order

subjects Mother to collateral consequences, we agree.

      As a general matter, “mootness is an issue of jurisdiction and thus must be

determined before a court addresses the merits of a claim.” Shelley v. Town of Tyrone,

302 Ga. 297, 308 (3) (806 SE2d 535) (2017). A case is moot if its resolution would

result in “the determination of an abstract question not arising upon existing facts or

rights.” Collins v. Lombard Corp., 270 Ga. 120, 121 (1) (508 SE2d 653) (1998); see

also Jayko v. State, 335 Ga. App. 684, 685 (782 SE2d 788) (2016) (“When the

remedy sought in litigation no longer benefits the party seeking it, the case is moot

      3
        Pursuant to OCGA § 15-11-32 (b), “[a]n order of the court may . . . be
changed, modified, or vacated on the ground that changed circumstances so require
in the best interests of a child” in appropriate circumstances.

                                          5
and must be dismissed.” (citation and punctuation omitted)). But there are

“recognized circumstances where cases that may appear to be moot are nonetheless

viable due to the particular nature of the litigated issue.” In the Interest of M. F., 305

Ga. 820, 821 (828 SE2d 350) (2019). These circumstances occur “when a ruling

addresses an issue of significant public concern; involves an alleged error that is

capable of repetition in future proceedings, yet evades appellate review; or creates

collateral consequences that will continue to plague the affected party.” In the Interest

of T. H., 319 Ga. App. 216, 218 (735 SE2d 287) (2012). See also In the Interest of I.

S., 278 Ga. 859, 862, (607 SE2d 546) (2005) (same).

      In the past, we have found the existence of collateral consequences preventing

mootness in a number of different types of situations. For example, we have held that

an attorney’s appeal of his contempt conviction was not moot, even though he had

paid the fine imposed, “because of possible continuing adverse collateral

consequences” the attorney might suffer in the future, such as disciplinary action by

a bar association, diminished opportunities for appointment to the bench or to other

high office, damage to his reputation in the legal community, and his ability to attract

clients and to represent them effectively. In the Interest of Hatfield, 290 Ga. App.

134, 136-137 (1) (658 SE2d 871) (2008). Likewise, in delinquency cases, our

                                            6
Supreme Court has instructed that “the consequences of a juvenile’s adjudication of

delinquency continue to reverberate even after the expiration of his disposition.” In

the Interest of M. F., supra at 822 (footnote omitted). These consequences include a

court’s ability to consider prior adjudications of delinquency for purposes of bail and

sentencing. Id. at 821-822. Additionally, we have recognized the existence of

collateral consequences in the context of deprivation orders, finding that, even if a

subsequent disposition order finds that a child is no longer deprived, “[an] earlier

finding of deprivation [is not moot because it] may have future collateral

consequences against the [parent] – i.e., in petitioning another court for permanent

custody[.]” In the Interest of L. A., 322 Ga. App. 94, 94 (744 SE2d 88) (2013).

      In this case, Mother faces analogous collateral consequences from the juvenile

court’s preliminary protective order, despite the fact that the Department voluntarily

dismissed the underlying dependency action. For example, the preliminary protective

order could be taken into consideration by the juvenile court at a later date if Mother

is involved in a subsequent dependency or termination proceeding. See, e. g., OCGA

§ 15-11-311 (a) (5) (“In determining whether a child is without proper parental care

and control, the court shall consider, without being limited to . . . evidence of past

physical, mental, or emotional neglect by the parent”). Also, the order’s finding that

                                          7
there was probable cause to believe that Mother’s daughter was a dependent child due

to Mother’s deficient parenting and possible abuse and neglect could be used to

reflect negatively on Mother if there were ever a subsequent criminal case or civil

custody action filed against her. Furthermore, as a nurse, Mother could suffer damage

to her reputation in the medical community as a result of the findings in the

preliminary protective order. In light of these significant collateral consequences, the

consideration of the Department’s motion to vacate the preliminary protective order

would continue to benefit Mother and would not simply be the determination of an

abstract question with no extant relevance. See Jayko, supra. Therefore, the motion

to vacate the preliminary protective order was not moot. Id. As such, the trial court’s

order finding otherwise must be reversed, and this case must be remanded for proper

consideration of that motion.4

      Judgment reversed and case remanded with direction. Dillard, P. J., and

Markle, J., concur.




      4
         Mother and the Department also argue that the preliminary protective order
was deficient in various other respects. The Department originally raised a number
of these contentions in its motion to vacate. Although we do not reach these issues
in this opinion, they may be raised and considered on remand.

                                           8